Exhibit 99.1 Baytex Energy Trust Supplemental U.S. GAAP Disclosures December 31, 2008 REPORT OF INDEPENDENT REGISTERED CHARTERED ACCOUNTANTS To the Board of Directors of Baytex Energy Ltd. and Unitholders of Baytex Energy Trust: We have audited the consolidated financial statements of Baytex Energy Trust and subsidiaries (the “Trust”) as at December 31, 2008 and 2007 and for the years then ended and have issued our reports thereon dated March 16, 2009 (which audit report expresses an unqualified opinion and includes an explanatory paragraph relating to the separate issuance of financial statements prepared in accordance with Canadian generally accepted accounting principles and includes a separate report titled Comments by Independent Registered Chartered Accountants on Canada-United States of America Reporting Differences relating to changes in accounting principles) and such financial statements and reports are included in Amendment No. 1to Form 40-F for the year ended December 31, 2008. We have also audited the following Supplemental U.S.
